Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Application
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
This is a reissue application, Serial No. 16/924,434 (the ‘434 application), of U.S. Patent No. 10,017,440 (the ‘440 patent), which issued from U.S. Patent Application No. 15/501,188 (the ‘188 application) with claims 1-20 on July 10, 2018.

Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:  
The declaration fails to identify the error upon which the reissue application is based.  In identifying the error, it is sufficient that the reissue declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partially inoperative or invalid.  The declaration filed July 9, 2020 states “Claim 1 is amended to replace ‘C2-6 alkyl source’ with ‘C3-6 alkyl source,’ ‘C8-12 alkylbenzene’ with ‘C9-12 alkylbenzene,’ and ‘C8-12 alkylbenzene hydroperoxide’ with ‘C9-12 alkylbenzene hydroperoxide.’”  However, it is not sufficient to merely reproduce the changes being made.  See In re Constant, 827 F.2d 728, 729, 3 USPQ2d 1479 (Fed. Cir.), cert. denied, 484 U.S. 894 (1987).  Any error in the claims must be identified by reference to the specific claims(s) and the 
I.	Claims 1-20 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
	
Amendment
	The amendment filed July 9, 2020 is improper.  The amendment does not comply with 37 CFR 1.173 which sets for the manner of making amendments in reissue applications.  While the improper amendment has been entered and considered, a supplemental paper correctly amending the reissue application is required.  An amendment filed after final rejection that fails to comply with 37 CFR 1.173 will not be entered.
	All amendment changes must be made relative to the patent to be reissued, not relative to a previous submitted amendment.  Pursuant to 37 CFR 1.173(e), patent claims may not be renumbered.  The amendment filed July 9, 2020 improperly renumbered original patent claims 6-15.
	
Scope of Claims
	The ‘434 application contains claims 1-20 directed to a method of treatment of producing phenol and a C3-6 ketone, and a reactor vessel.  Claims 1 and 16 are representative:

1. (Amended) A method of producing phenol and a C3-6 ketone, comprising:
alkylating benzene with a [C2-6] C3-6 alkyl source in the presence of a zeolite catalyst to produce a [C8-12] C9-12 alkylbenzene;
	oxidizing the [C8-12] C9-12 alkylbenzene in the presence of an oxygen containing gas to produce a [C8-12] C9-12 alkylbenzene hydroperoxide;
8-12] C9-12 alkylbenzene hydroperoxide in the presence of an acid catalyst to produce phenol, a C3-6 ketone, or a combination comprising at least one of the foregoing;
	monitoring a concentration of the [C8-12] C9-12 alkylbenzene hydroperoxide in a process stream of a reactor in real time at a temperature and pressure of the process stream; and
	in real time, controlling a parameter of the reactor and/or the decomposing in response to the concentration of the [C8-12] C9-12 alkylbenzene hydroperoxide, wherein the parameter is a flow rate of the process stream, a pressure of the process stream, a pressure of the reactor, the concentration of the [C8-12] C9-12 alkylbenzene hydroperoxide, a concentration of [the] a cleavage catalyst, a concentration of an oxidation catalyst, a concentration of the [C8-12] C9-12 alkylbenzene, a concentration of water, a concentration of ammonia, or a combination of at least one of the foregoing.


16.  A reactor comprising:
	a reaction vessel comprising an inlet conduit directing an inlet stream, an outlet conduit directing an outlet stream;
	a probe inserted into one of the inlet conduit, the reaction vessel, and the outlet conduit, wherein the probe is coupled to a spectrometer and is configured to measure the concentration of a C8-12 alkybenzene hydroperoxide, a di(C8-12 alkylbenzyl) peroxide, water, acetone, phenol, hydroperoxide, dimethylbenzyl alcohol, acetaldehyde, a C3-6 ketone, a C8-12 alkylbenzene, α-methylstyrene, or a combination comprising at least one of the foregoing; and
	a distribution control system in electrical communication with the probe and a control device, wherein the control device is configured to control a flow rate of the inlet stream, a temperature of the inlet stream, a pressure of the inlet stream, the temperature of the reaction vessel, the pressure of the reaction vessel, or a combination comprising at least one of the foregoing.


35 USC 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


II.	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.


35 USC 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


III.	Claim 11 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 11 lacks antecedent basis for reciting a di(C8-12 alkylbenzyl) peroxide or a C8-12 alkylbenzene, i.e., claim 1 has been limited to C9-12 alkylbenzene.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Objection
IV.	Claim 4 is objected to because of the following informalities:  In claim 4, the term “of any” should be deleted.  Appropriate correction is required.

35 USC § 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

V.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 03/100395 to Bishop et al. (hereafter “Bishop”) in view of U.S. Patent 3,755,483 to Burress.
	Bishop teaches an “in process” method for monitoring a concentration of cumene hydroperoxide during a process for manufacturing phenol and acetone from cumene, wherein the process for manufacturing phenol and acetone comprises oxidizing the cumene in an oxidizing atmosphere to produce a process stream containing cumene hydroperoxide, and decomposing the cumene hydroperoxide with a protic acid to produce the phenol and the acetone, the process comprising immersing a probe into the process steam at one or more stages of the oxidizing atmosphere, wherein the probe is coupled to a spectrometer; collecting absorption data with the spectrometer at a wavelength of 13,000 cm-1 to 4,000 cm-1 (770 to 2,500 nm); and calculating a concentration of the cumene hydroperoxide in the process stream (page 4).  Determination of cumene hydroperoxide in the process stream at the stages of cumene oxidation and decomposition makes it possible to conduct the process in a safer way compared to the prior art and has a significant economic effect by giving greater operative control over the process, especially if the data are used immediately in a distributed processing control system.  In this case, the controlling machine can use the digital data from the analyzer to optimize the process, with additional data being used to achieve maximum yield and the greatest safety.  The method 
	While Bishop teaches a method of producing phenol and ketone, Bishop differs from the instant claims in not teaching alkylating benzene in the presence of a zeolite catalyst to produce alkyl benzene.
	Burress teaches a process for alkylation of aromatic hydrocarbons (abstract).  In example 3, benzene is alkylated with propylene to cumene over ZSM-12 (column 6, lines 55+).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to manufacture phenol and acetone from cumene in a process as taught by Bishop wherein the cumene is formed by alkylation of an aromatic hydrocarbon as taught by Burress.
	Further as to claim 5, it would have been obvious to immerse the probe into a process stream at an angle effective to contact the flowing stream, including at an angle of 85 degrees to 95 degrees, as herein claimed.
	Further as to claim 6, it would been obvious to monitor the reaction by sampling the concentration at a rate effective to control the reaction, including a rate of greater than or equal to once per minute.
	Further as to claims 8-10, it would have been obvious to control any of the process parameters, including temperature, pressure, catalyst, concentrations, etc. so as to more precisely control the process.
	Further as to claims 12 and 13, processes for forming bisphenol A and polycarbonate from phenol are well known in the art irrespective of how the phenol is formed.

	As to claim 17, it would have been obvious to use one reactor vessel for the alkylation reaction and a different reactor vessel for the oxidization reaction.
	As to claim 19, Bishop teaches the temperature of the reaction may be controlled which would be a “catalyst activity balancing system”.
	As to claim 20, it would have been obvious to make the probe retractable from the reactor so as to replace or service the probe.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,017,440 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to JERRY D JOHNSON whose telephone number is (571)272-1448.  The specialist can normally be reached on Monday to Thursday, from 5:30-3:00.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571 272-0927.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).		
Signed:

/JERRY D JOHNSON/Patent Reexam Specialist
Central Reexamination Unit 3991        

/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991